DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statements (IDS) filed on 13 October 2021.  The references cited on the PTOL 1449 forms have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12 of U.S. Patent No. 11,171,248. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are more specific than and encompass the broader claims of the instant application.  Claim 10 of the patent is more specific in forming the charge-balancing body by performing an ion implantation of donors than the generic forming step of the instant application claim 11.
	Claims of the instant application
Claims of U.S. Patent 11,171,248
11
10
12
11
13
12


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oota et al. (U.S. Patent Application Publication 2017/0271528).
Referring to Claim 1, Oota teaches a Schottky rectifier device, comprising: a Silicon Carbide (SiC) layer (18 of 10; par. 25); a channel region (20 of 10; par. 32-35; “drift region”) of a first conductivity type (n-type) formed on the SiC layer (18); a metal contact (12; par. 75) formed on the channel region (18); and a multi-layer body (24, 22) of a second conductivity type (p-type) formed within the channel region (20) and extending from the metal contact (12) in a direction of the SiC layer (18), the multi-layer body (24, 22) including a first layer (24) adjacent to the metal contact (12) and having a first doping concentration (p+), a second layer (22a) adjacent to the first layer (24) and having a second doping concentration (p) less than the first doping concentration (p+), and a third layer (22b) adjacent to the second layer (22a) and having a third doping concentration (p-) less than the second doping concentration (p) (par. 41 and 47).  
Regarding the limitation of “a charge-balanced region that includes the third layer and a portion of the channel region adjacent to the third layer.”
The applicant discloses that [0027] “For example, the injection layer 112 is constructed to provide a high injection efficiency, and, together with the relative length of the deep p-body 113, causes the multi-layer p-body 110 to provide a superjunction effect for charge balancing of the n channel 102, where such charge balancing occurs during reverse-bias conditions.”
The applicant also discloses that [0031] “Charge balancing may occur within a charge-balanced region schematically illustrated as region 109 in FIG. 1. Charge balance is generally not achieved in areas below or above the region 109, because either acceptor or donor concentrations outside the region 109 are very high.)”
The applicant discloses (par. 45) “This charge balance practically means that within region 109 the total charges of non-compensated acceptors and donors in respective p-type and n-type materials exist at substantially similar numbers.”
The applicant’s “charge balance region” (109) is depicted as an arbitrary dotted line area of two already structurally defined claim elements, the third layer (113) and the channel (102), having a function of charge balancing.  The actual structure of the “charge balance region” is merely the material and dopant concentrations of the existing third layer (113) and channel region (102) as insofar as described.  While the applicant provides the semiconductor material (SiC) and conductivity type (p- for 113 and n- for 102) for the layers of the “charge balance region,” the applicant only provides a concentration for the third layer (113; par. 36) but not for the channel layer (102).
The recitation of “charge balance region” in light of the applicant’s disclosure does not distinguish the present invention over the prior art of Oota who teaches the required structure as claimed.  Oota teaches the required structure of the third layer and the channel region having the same relative doping types and relative doping concentrations of all claimed elements, and specifically the third layer (22b) and the channel region (20), as insofar as claimed.  It is also noted that the inventive concept of Oota, having the same multi-layer p-body structure as claimed by the applicant, provides a device to reduce the breakdown rate of the MPS when a forward surge current occurs (par. 86-89, 93, 94, 106, etc.), the same result as the applicant (par. 25).
The Schottky rectifier structure of the applicant and that of Oota with the respective dopant conductivity types and concentrations are shown below.



The applicant’s structure:

    PNG
    media_image1.png
    627
    542
    media_image1.png
    Greyscale

Semiconductor material is SiC (par. 23)
(150) Metal layer (par. 33)
(111) p+ concentration of approximately 1020 or higher (par. 33)
(112) p concentration of approximately 2x1014 to 2x1019 (par. 36)
(113) p- concentration of approximately 2x1016 to 1x1018 (par. 36)
(102) n- conductivity; concentration ???  
(101) n+ contact substrate (par. 32)
(160) Ohmic contact (par. 33)
Oota’s structure:


    PNG
    media_image2.png
    670
    939
    media_image2.png
    Greyscale


Semiconductor material is SiC (par. 26)
(12) Anode metal layer [(12a) silicide] (par. 75-78)
(24) p+ concentration 1x1019 to 1x1020 (par. 47)
(22a) p concentration 5x1016 to 5x1018 (par. 41)
(22b) p- concentration 1x1016 to 1x1017 (par. 41)
(20) n- concentration 1x1015 to 2x1016 (par. 35)
(18) n+ concentration 1×1018 to 1×1021 (par. 31)
(14) Cathode metal layer (par. 80)


As insofar as can be ascertained from the applicant’s disclosure, Oota teaches the required structure of “a charge-balanced region” that includes the third layer (22b) and a portion of the channel region (18) adjacent to the third layer (22b) based on the same SiC semiconductor materials, same relative doping types and more specifically, the respective doping concentrations of the third layer (22b) and channel region (20) being so very close to one another.
The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  
It has also been held that when the claimed and prior art products are identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  See MPEP § 2112.01.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
Referring to Claim 4, Oota further teaches wherein the first layer (24; par. 47) is degenerately doped and provides a tunnel contact between the metal contact (112) and the second layer (22a).
Referring to Claim 6, Oota further teaches in Fig. 1 and 2, wherein the metal contact (12) extends over an active region (element region) of the Schottky rectifier device that includes the channel region (20) and the multi-layer body (24, 22), and further comprising a p-n diode rim (between 23/25 and 20) that surrounds the active region (element region) with a continuous body of the second conductivity type (p-type) and an array of deep rim bodies (28) of the second conductivity type (p-type) that are parallel to the multi-layer body (24, 22).
Referring to Claim 7, Oota further teaches wherein the metal contact layer (12) overlaps the active region (element region) and at least a portion of the p-n diode rim (between 23/25 and 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 5, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oota et al. (U.S. Patent Application Publication 2017/0271528).
Referring to Claim 3, Oota teaches wherein the second layer (22a) has a doping concentration of from 5×1016 cm-3 to 5×1018 cm-3 (par. 41).  The upper portion of Oota’s range from 1x1018cm-3 to 5×1018 cm-3 overlaps with the lower portion of applicants claimed range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to choose the values 1x1018cm-3 to 5×1018 cm-3 within Oota’s disclosed enabled ranges for the concentration and thicknesses in order to optimize the conductivity modulation due to hole injection thus controlling the suppression of breakdown of the MPS due to heat generation (par. 4, 50, 86, 93, 106).

Referring to Claim 5, Oota further teaches wherein the multi-layer body (24, 22) extends at least thirty percent (30%) of a distance (thickness of channel 20) between the metal contact (12) and the SiC substrate (18).
Oota further teaches the thickness of the channel layer (20) ranges from 3 to 30 µm (Oota par. 35) and the depth (d1) of the multi-layer body (24, 22) ranges from 0.7 to 2 µm (Oota par. 44), resulting in a ratio of at least 30%.
When the thickness of the channel layer (20) is 3 µm (thinnest disclosed value of drift layer), then any value of 0.9 to 2 µm for d1 within Oota’s disclosed range (from 0.7 to 2 µm) would meet the applicant’s disclosed ratio/percentage (30%; applicant par. 37).
When the thickness of the channel layer (20) is about 6.67 µm (within the disclosed range of from 3 to 30 µm), then the value of 2 µm (thickest disclosed value of multi-layer body) for d1 within Oota’s disclosed range (from 0.7 to 2 µm) would meet the applicant’s disclosed ratio/percentage (30%; applicant par. 37).
Selecting other respective thickness values within each disclosed range for the channel (3 to 6.67 µm) and the multi-layer body (0.7 to 2 µm) results in ratios ranging from 30-66.7% which are at least thirty percent.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to choose the values within Oota’s disclosed enabled ranges for the thicknesses in order to optimize the conductivity modulation due to hole injection thus controlling the suppression of breakdown of the MPS due to heat generation (par. 4, 50, 86, 93, 106).

Referring to Claim 15, Oota teaches a Schottky rectifier device, comprising: a Silicon Carbide (SiC) layer (18); a channel region (20) of a first conductivity type (n-type) formed on the SiC layer (18); a metal contact (12) formed on the channel region (20); and a multi-layer body (24, 22) of a second conductivity type (p-type) formed within the channel region (20) and extending from the metal contact (12) in a direction of the SiC layer (18), the multi-layer body including a tunnel contact layer (24) adjacent to the metal contact (12), an injection layer (22a) adjacent to a tunnel contact layer (24), and a deep layer (22b) adjacent to injection layer (22a), wherein the multi-layer body (24, 22) extends at least thirty percent of a distance between the metal contact (12) and the SiC layer (18).
Regarding the limitation of “a charge-balanced region that includes the deep layer and a portion of the channel region adjacent to the deep layer.”
The applicant discloses that [0027] “For example, the injection layer 112 is constructed to provide a high injection efficiency, and, together with the relative length of the deep p-body 113, causes the multi-layer p-body 110 to provide a superjunction effect for charge balancing of the n channel 102, where such charge balancing occurs during reverse-bias conditions.”
The applicant also discloses that [0031] “Charge balancing may occur within a charge-balanced region schematically illustrated as region 109 in FIG. 1. Charge balance is generally not achieved in areas below or above the region 109, because either acceptor or donor concentrations outside the region 109 are very high.)”
The applicant discloses (par. 45) “This charge balance practically means that within region 109 the total charges of non-compensated acceptors and donors in respective p-type and n-type materials exist at substantially similar numbers.”
The applicant’s “charge balance region” (109) is depicted as an arbitrary dotted line area of two already structurally defined claim elements, the deep layer (113) and the channel (102), having a function of charge balancing.  The actual structure of the “charge balance region” is merely the material and dopant concentrations of the existing deep layer (113) and channel region (102) as insofar as described.  While the applicant provides the semiconductor material (SiC) and conductivity type (p- for 113 and n- for 102) for the layers of the “charge balance region,” the applicant only provides a concentration for the deep layer (113; par. 36) but not for the channel layer (102).
The recitation of “charge balance region” in light of the applicant’s disclosure does not distinguish the present invention over the prior art of Oota who teaches the required structure as claimed.  Oota teaches the required structure of the deep layer and the channel region having the same relative doping types and relative doping concentrations of all claimed elements, and specifically the deep layer (22b) and the channel region (20), as insofar as claimed.  It is also noted that the inventive concept of Oota, having the same multi-layer p-body structure as claimed by the applicant, provides a device to reduce the breakdown rate of the MPS when a forward surge current occurs (par. 86-89, 93, 94, 106, etc.), the same result as the applicant (par. 25).
The Schottky rectifier structure of the applicant and that of Oota with the respective dopant conductivity types and concentrations are previously shown and explained above.
As insofar as can be ascertained from the applicant’s disclosure, Oota teaches the required structure of “a charge-balanced region” that includes the deep layer (22b) and a portion of the channel region (18) adjacent to the deep layer (22b) based on the same SiC semiconductor materials, same relative doping types and more specifically, the respective doping concentrations of the deep layer (22b) and channel region (20) being so very close to one another.
The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  
It has also been held that when the claimed and prior art products are identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  See MPEP § 2112.01.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
Furthermore, Oota teaches the thickness of the channel layer (20) ranges from 3 to 30 µm (Oota par. 35) and the depth (d1) of the multi-layer body (24, 22) ranges from 0.7 to 2 µm (Oota par. 44), resulting in a ratio of at least 30%.
When the thickness of the channel layer (20) is 3 µm (thinnest disclosed value of drift layer), then any value of 0.9 to 2 µm for d1 within Oota’s disclosed range (from 0.7 to 2 µm) would meet the applicant’s disclosed ratio/percentage (30%; applicant par. 37).
When the thickness of the channel layer (20) is about 6.67 µm (within the disclosed range of from 3 to 30 µm), then the value of 2 µm (thickest disclosed value of multi-layer body) for d1 within Oota’s disclosed range (from 0.7 to 2 µm) would meet the applicant’s disclosed ratio/percentage (30%; applicant par. 37).
Selecting other respective thickness values within each disclosed range for the channel (3 to 6.67 µm) and the multi-layer body (0.7 to 2 µm) results in ratios ranging from 30-66.7% which are at least thirty percent.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to choose the values within Oota’s disclosed enabled ranges for the thicknesses in order to optimize the conductivity modulation due to hole injection thus controlling the suppression of breakdown of the MPS due to heat generation (par. 4, 50, 86, 93, 106).
Referring to Claim 18, Oota further teaches in Fig. 1 and 2, wherein the metal contact (12) extends over an active region (element region) of the Schottky rectifier device that includes the channel region (20) and the multi-layer body (24, 22), and further comprising a p-n diode rim (between 23/25 and 20) that surrounds the active region (element region) with a continuous body of the second conductivity type (p-type) and an array of deep rim bodies (28) of the second conductivity type (p-type) that are parallel to the multi-layer body (24, 22).
Referring to Claim 20, Oota further teaches a silicide Ohmic contact (12a; par. 76-78) between the tunnel contact layer (24) and the metal contact (12).

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oota et al. (U.S. Patent Application Publication 2017/0271528) in view of Saito (U.S. Patent Application Publication 2010/0096692).
Referring to Claim 10, Oota teaches the limitations of claim 1 but does not explicitly state wherein the multi-layer body extends an entire distance from the metal contact to the SiC substrate, per se.
Saito teaches a Schottky rectifier device, comprising: a Silicon Carbide (par. 71) layer (2); a channel region (3) of a first conductivity type (n-type) formed on the SiC layer (2); a metal contact (10) formed on the channel region (3); and a multi-layer body (4, 5, 6) of a second conductivity type (p-type) formed within the channel region (3) and extending from the metal contact (10) in a direction of the SiC layer (2), the multi-layer body (4, 5, 6) including a first layer (6) adjacent to the metal contact (10) and having a first doping concentration (p+), a second layer (5) adjacent to the first layer (6) and having a second doping concentration (p) less than the first doping concentration (p+), and a third layer (4) adjacent to the second layer (5) and having a third doping concentration (p-) less than the second doping concentration (p) (par. 26 and 33).  Saito further teaches even if the bottom of the third layer (4) is in contact with the SiC layer (2) the similar effect is achieved.  If the third layer (4) is in contact with the SiC layer (2) this equates to the multi-layer body extending an entire distance from the metal contact (10) to the SiC substrate (2).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide the third layer to be in contact with the SiC layer of Oota as taught by Saito as the similar result is expected as that of a device where the third layer does not contact the SiC layer.

Referring to Claim 17, Oota, as modified above, teaches the limitations of claim 15 but does not explicitly state wherein the multi-layer body extends an entire distance from the metal contact to the SiC substrate, per se.
Saito teaches a Schottky rectifier device, comprising: a Silicon Carbide (par. 71) layer (2); a channel region (3) of a first conductivity type (n-type) formed on the SiC layer (2); a metal contact (10) formed on the channel region (3); and a multi-layer body (4, 5, 6) of a second conductivity type (p-type) formed within the channel region (3) and extending from the metal contact (10) in a direction of the SiC layer (2), the multi-layer body (4, 5, 6) including a tunnel contact layer (6) adjacent to the metal contact (10) and having a first doping concentration (p+), a injection layer (5) adjacent to the tunnel contact layer (6) and having a second doping concentration (p) less than the first doping concentration (p+), and a deep layer (4) adjacent to the injection layer (5) and having a third doping concentration (p-) less than the second doping concentration (p) (par. 26 and 33).  Saito further teaches even if the bottom of the deep layer (4) is in contact with the SiC layer (2) the similar effect is achieved.  If the deep layer (4) is in contact with the SiC layer (2) this equates to the multi-layer body extending an entire distance from the metal contact (10) to the SiC substrate (2).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide the deep layer to be in contact with the SiC layer of Oota as taught by Saito as the similar result is expected as that of a device where the deep layer does not contact the SiC layer.

Allowable Subject Matter
Claims 2, 8, 9, 14, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 2, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein, within the charge-balanced region, charges of non-compensated acceptors and donors in the third layer and the portion of the channel region have a deviation of approximately 1x1013 cm-2 or lower in combination with all of the limitations of Claims 1 and 2.
Regarding Claim 8, the prior art of record alone or in combination neither teaches nor makes obvious the invention of the junction termination (JT) body connected to a plurality of deep JT bodies extending parallel to the multi-layer body and the deep rim bodies in combination with all of the limitations of Claims 1, 6 and 8.  Claim 9 includes the limitations of claim 8.
Regarding Claim 14, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein, within a charge-balanced region that includes the charge-balancing body and a surrounding portion of the epitaxial layer, charges of non-compensated acceptors and donors in the charge-balancing body and the surrounding portion of the epitaxial layer have a deviation of approximately 1x1013 cm-2 or lower in combination with all of the limitations of Claims 11 and 14.
Regarding Claim 16, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein, within the charge- balanced region, charges of non-compensated acceptors and donors in the deep layer and the portion of the channel region have a deviation of approximately 1x1013 cm-2 or lower in combination with all of the limitations of Claims 15 and 16.
Regarding Claim 19, the prior art of record alone or in combination neither teaches nor makes obvious the invention of the junction termination (JT) body connected to a plurality of deep JT bodies extending parallel to the multi-layer body and the deep rim bodies in combination with all of the limitations of Claims 15, 18 and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bauer et al. (U.S. Patent Application Publication 2020/0006496)
Regarding the prior art, the described method doping control and accurate charge balance can hardly be achieved (par. 5).
The first semiconductor regions may respectively be separated from the first semiconductor layer by a second semiconductor region of hexagonal silicon carbide having the second conductivity type. The use of the second semiconductor region results in optimum control of the charge balance in the drift layer of the power semiconductor device (par. 15).
In an exemplary embodiment a distance between each pair of neighbouring first semiconductor regions is in a range from 2 μm to 20 μm. A distance between each pair of neighbouring first semiconductor regions in a range from 2 μm to 20 μm allows a good charge balance in the drift layer (par. 22).
Each first semiconductor region may extend into the first semiconductor layer in the vertical direction to a depth of at least at least 3 μm, exemplarily of at least 4 μm from a first main side of the first semiconductor layer facing the first main side surface of the semiconductor wafer. A depth of at least at least 3 μm, exemplarily of at least 4 μm from a first main side of the first semiconductor layer facing the first main side surface of the semiconductor wafer allows a good charge balance in the drift layer (par. 23).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896